COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Christian Sauder v. The State of Texas

Appellate case number:    01-19-00239-CR

Trial court case number: 16-CCR-187341

Trial court:              County Court at Law No. 1 of Fort Bend County

Date motion filed:        September 9, 2020

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.


Date: December 29, 2020